1    David L. O'Daniel (SBN: 006418)
     Annelise M. Dominguez (SBN: 033299)
2    GORDON REES SCULLY MANSUKHANI, LLP
     Two N. Central Avenue, Suite 2200
3    Phoenix, Arizona 85004
     602-794-2472
4    dodaniel@grsm.com
     adominguez@grsm.com
5
     Attorneys for Defendant
6    Tucson Federal Credit Union
7
                        IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE DISTRICT OF ARIZONA
9
10   Ramon Ponce,                             )   CASE NO. 4:19-cv-00339-JAS
                                              )
11                              Plaintiff,    )   DEFENDANT TUCSON FEDERAL
                                              )   CREDIT UNION’S NOTICE OF
12         vs.                                )   SERVICE OF MIDP RESPONSES
                                              )
13   Tucson Federal Credit Union,             )     (Jury Trial Demanded)
                                Defendant.    )
14                                            )
                                              )
15                                            )
16                                            )
                                              )
17
18         Defendant Tucson Federal Credit Union (“Tucson Federal”) hereby provides

19   notice that it served its Mandatory Initial Discovery Pilot Project Responses via and U.S.

20   Mail on October 3, 2019.

21         Dated this 3rd day of October, 2019.

22                                                      GORDON REES SCULLY
                                                        MANSUKHANI, LLP
23
24                                                  By: /s/Annelise M. Dominguez_____
                                                        David L. O'Daniel
25                                                      Annelise M. Dominguez
                                                        Attorneys for Defendant
26                                                      Tucson Federal Credit Union
27
28

                                                  -1-
1                             CERTIFICATE OF SERVICE
2         I hereby certify that on October 3, 2019, I filed the attached document via ECF
          and provided a copy to the following counsel of record via Court Email.
3
                                Taxiarchis Hatzidimitriadis
4                              SULAIMAN LAW GROUP
                              2500 S. Highland Ave., Ste. 200
5                                   Lombard, IL 60148
                                 thatz@sulaimanlaw.com
6
7
8    Kimberley M. Davison
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -2-
